Title: To Thomas Jefferson from Mann Page, enclosing Court Proceedings against a Slave, together with Jefferson’s Reprieve, 13 May 1781
From: Page, Mann,Jefferson, Thomas
To: Jefferson, Thomas




Dear Sir
Mann’s field May 13th. 1781

As one of Colo. Tayloe’s Executor’s I take the Liberty to solicit you on Behalf of Billy, a Negro Man belonging to that Estate, who is now under Sentence of Death, by the Judgement of the Court of Prince William County. The Crime for which he is condemned, and the Proceedings of the Court will be made known to you by the enclosed Papers. Not entertaining a Doubt myself of the Illegality of the Sentence of the Court I earnestly entreat you (if it can be done) to grant a Pardon to the Fellow, but if that cannot be done, to repreive him.
I have the Honour to be with great Respect Sir Your mo: obdt. hble. Servant,

Mann Page


A reprieve till the last day of June to be made out.

Th:J.



Enclosure
Prince Wm. County to wit.
Cuthbert Bullitt Attorney for the commonwealth for the County aforesaid giveth information to the Court that Billy alias Will alias William late of the parish of Dettingen in the County aforesaid a mulatto slave belonging to John Tayloe Esqr. late of Richmond County in the Commonwealth aforesaid upon the second day of April in the year of our Lord 1781. at the said parish of Dettingen in the County of Prince Wm. aforesaid with force and arms, &c. did feloniously and traitorously adhere to the Enemies of the Commonwealth and gave them aid and comfort and upon the said second day of April at the said parish of Dettingen in the County of Prince William aforesaid did in company of and conjunction with divers enemies of the commonwealth in an armed vessel feloniously and traitorously wage and levy war against the Commonwealth to the great danger of subverting thereof and against the act of assembly in such case made and provided and the peace of the said Com[m]onwealth and the dignity thereof.
C. Bullitt.
At a Court of Oyer and terminer called and held at the Court house of Prince William County the 8th. day of May 1781. for the trial of Billy alias Will alias William a mulatto Slave the property of John Taylor Esqr. for Treason.


Present.



Henry Lee
William Carr
}
  Gentlemen Justices


Foushee Tebbs
Richd. Graham


William Tebbs.
William Brent.


The said Slave Billy alias Will alias William late of the said County of Prince Wm. being brought to the bar of the Court and indicted for treason in joining the Enemies of this Commonwealth, upon his arraignment says he is not guilty. Upon hearing the several witnesses, It is the opinion of the Court that he is guilty and that he suffer death and be executed agreeable to the act declaring what shall be treason And that the Sheriff of the said County on the twenty fifth of this Instant between the hours of Eleven and two of the same day do execution thereon at the common gallows of the said County by causing the said Slave to be hanged by the neck until dead and his head to be severed from his body and stuck up at some public cross road on a pole. And the said Court do say that the said Slave is worth twenty seven thousand pounds current money.
Copy test Robt. Graham Clk. Cur.
May 11th. 1781
We set on the trial of Billy a Mulatto slave belonging to John Tayloe Esqr. who was Convicted and Condemned by the Court for High Treason by four of the Judges. We were against his Condemnation because a slave in our opinion Cannot Commit Treason against the State not being Admited to the Priviledges of a Citizen owes the State No Allegiance and that the Act declaring what shall be treason cannot be intended by the Legislature to include slaves who have neither lands  or other property to forfiet and there was no Positive Proof before the Court that the said Slave went Voluntarily On board of the Enemys Vessel and took up Arms; there was Proof that he was taken in Company of Part of the Crew of the said Vessel on shore who made their Escape on being pursued by An Armed Vessel from Alexandria. On his defence he says he was taken in an Oyster boat and forced on board against his will and that he never took up Arms against the Country and no Positive Proof that he Certainly did Aid or Assist the Enemy of his own free will.

H: Lee
William Carr


